PER CURIAM.
Upon consideration of appellant’s response to the Court’s order of May 21, 2012, the Court has determined that the notice of appeal, filed on May 15, 2012, failed to timely invoke the Court’s jurisdiction to review the Final Judgment for Termination of Parental Rights and Permanent Commitment and Disposition, which was rendered on April 10, 2012. Fla. RApp. P. 9.110(b). Accordingly, the appeal is hereby dismissed. Any remedy appellant may have lies with the lower tribunal. See In the Interest of E.H., 609 So.2d 1289 (Fla.1992). In light of the foregoing, the Motion to Withdraw as Counsel for Appellant, filed on July 23, 2012, is denied.
VAN NORTWICK, CLARK, and RAY, JJ., concur.